       Case 7:19-mj-08150-MRG Document 1 Filed 08/29/19 Page 1 of 2

                                                     ,..iRIGINAL
Approved by,      ~ ~
                JuLIMccoRMICK
                Special Assistant United States Attorney

Before:         THE HONORABLE MARTIN R. GOLDBERG
                United States Magistrate Judge
                Southern District of New York

                                                -x
UNITED STATES OF AMERICA                                 MISDEMEANOR
                                                         COMPLAINT

               -v-                                       Violation of

                                                         NYVATL 511(1) (a)
ALICIA A. AVERY

                                                         COUNTY OF OFFENSE:
               Defendant                                 ORANGE

                                                -x


SOUTHERN DISTRICT OF NEW YORK, ss . :
      B~oJ." 'Bor,,e..~
he.  Mf:Liit± t1EN~Z-, being duly sworn , deposes and says that
~   is a Court Liaison assigned to the Provost Marshal
Office , at the United States Military Academy , West Point ,
New York , and charges as follows :

                              COUNT ONE

           On or about July 16, 2019 , at the United States
Military Academy , West Point, New York, within the special
maritime and territorial jurisdiction ot the United States,
in the Southern District of New York, ALICIA A. AVERY, the
defendant, unlawfully, knowingly and willfully operated a
motor v ehicle upon a public road while knowing, or hav ing
reason to know, that her license to operate such motor
vehicle in New York was suspended, revoked, or otherwise
withdrawn b y the commissioner, to wit, the defendant was
observed operating her motor vehicle at Stoney Gate and an
inv estigation rev ealed that the defendant's state driver's
license had been suspended .

      (New York Vehicle and Traffic Law, Section 511(1) (a))
      Case 7:19-mj-08150-MRG Document 1 Filed 08/29/19 Page 2 of 2



The basis for the deponent's knowledge and for the
foregoing charges are, in part, as follows:

1.  I am Court Liaison, assigned to the Provost Marshal
Office, at the United States Military Academy, West Point,
New York, which is located in the Southern District of New
York.

2 . On or about July 16, 2019 at approximately 03:15 p.m.,
MP Officer, SPC Brethauer, was conducting random anti-
terrorism measure searches at Stoney Gate, when a blue
Chevy Cruze, being driven by the defendant, was selected
for a vehicle search. After checking on the defendant's
driver's license, it was discovered that her driver's
license was suspended.

3. The defendant was issued a District Court Violation
Notice for operating a motor vehicle while license
suspended or revoked (DCVN number 7554098/SYl0) and was
released on her own recognizance.

WHEREFORE, deponent prays that the above-named defendant be
imprisoned or bailed,




Sworn to betore me this
29th day of August, 2019



HON                     OLDBERG
                            Judge
